Exhibit 10.2


a20170619formofemploy_image2.jpg [a20170619formofemploy_image2.jpg]




«Date»


«Firstname» «Initial» «Lastname»
«Address1»
«Address2»




Re:    Employment Terms and Conditions – «Title»


Dear «Firstname»:


You are currently employed by Jagged Peak Energy Management, LLC, a Delaware
limited liability company (together with its affiliates, the “Company”) pursuant
to that certain «Old_Agreement_Name», dated «Old_Agreement_Date» (the “Prior
Agreement”). In consideration of the benefits described in this letter (this
“Employment Letter Agreement”) to which you are not otherwise entitled, you
hereby agree to waive any and all rights that you have under and with respect to
the Prior Agreement and understand and agree that from and after the date of
this Employment Letter Agreement, you shall have no further rights under or with
respect to the Prior Agreement and it shall be terminated in all respects. You
will retain your position as «Title» and your annual salary (the “Base Salary”)
will remain at the same «Salary» level as in effect immediately prior to the
date of this Employment Letter Agreement. In addition to the foregoing and, in
summary, your compensation and benefits as of the date of this Employment Letter
Agreement will be:


•
Participation in the Company’s 2017 Long Term Incentive Program (“LTIP”),
subject to the approval and discretion of the Company’s Board of Directors and
the other terms and conditions of the LTIP and any award agreement to be entered
into thereunder;

•
Participation in the Company’s Short Term Incentive Plan (the “STIP”), in a
“target” amount of «Target_Bonus» of the Base Salary upon the achievement of
Company and personal goals specified each year and subject to the other terms
and conditions of the STIP;

•
«Vacation_Hours» hours of annual paid vacation time; five (5) days sick leave
annually; and eleven (11) paid holidays per year, all in accordance with the
Company’s policies;  

•
Continued participation in the Company’s 401(k) Plan, in accordance with such
plan; currently the Company provides matching contributions of 6% of W-2 income,
which amount may be amended from time to time in accordance with the terms of
the 401(k) Plan;

•
Continued participation in the Company’s health insurance plans upon your
election subject to the terms and conditions of the plans;

•
Option to participate or to continue to participate in the Company’s flexible
benefit plan (Section 125 Plan); and

•
Participation in the Company’s Executive Severance Plan (the “Severance Plan”)
as a Group «Group_Number» Executive (as such term is defined in the Severance
Plan).

 
The Company may modify compensation and benefits from time to time as it deems
necessary in accordance with the terms and conditions of the plans set forth
above and the Company’s policies.


The terms and conditions of employment set forth in this Employment Letter
Agreement incorporate and are subject to the Confidentiality and Restrictive
Covenant Terms and Conditions attached hereto as Exhibit A (the “Terms”).


Notwithstanding anything to the contrary, your employment with the Company is AT
WILL. You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company,





--------------------------------------------------------------------------------




subject only to any rights or obligations that may be required by the Severance
Plan or the Terms, each as may be amended from time to time. Likewise, the
Company may terminate your employment at any time and for any reason whatsoever,
subject only to any rights and obligations that may be required by the Severance
Plan or the Terms, as each may be amended from time to time.


In consideration for the benefits to be provided to you under this Employment
Letter Agreement to which you are not currently entitled, by executing this
Employment Letter Agreement, you hereby (a) accept the terms of employment
outlined in this Employment Letter, (b) acknowledge and agree that this
Employment Letter Agreement constitutes the entire agreement between the parties
concerning your employment (except as otherwise may be set forth in the LTIP and
any agreements entered into thereunder, the STIP, the Limited Liability
Agreement of JPE Management Holdings LLC and any grants of units made pursuant
thereto, the Severance Plan, the Terms or any Indemnification Agreement entered
into between you and the Company (collectively, the “Remaining Agreements”)),
and supersedes and terminates all prior and contemporaneous agreements and
understandings, both written and oral, between the parties with respect to its
subject matters, except for the Remaining Agreements and (c) acknowledge and
agree that any accelerated vesting of LTIP awards that may be provided in the
Severance Plan shall be deemed an amendment to the terms and conditions of such
LTIP awards. You agree that the Company has not made any promise or
representation to you concerning this Employment Letter Agreement not expressed
in this Employment Letter Agreement, and that, in signing this Employment Letter
Agreement, you are not relying on any prior oral or written statement or
representation by the Company, but are instead relying solely on your own
judgment and the judgment of your legal and tax advisors, if any.


If you have any questions or need additional information, please feel free to
contact me.


Sincerely,




By:                         
Name: Joseph N. Jaggers, III
Title: Chairman, Chief Executive Officer & President


Accepted and agreed:






By:                         
Name: «Firstname» «Initial» «Lastname»


Date:                 













--------------------------------------------------------------------------------





Exhibit A
Confidentiality and Restrictive Covenant Terms and Conditions















--------------------------------------------------------------------------------







JAGGED PEAK ENERGY INC.
CONFIDENTIALITY AND RESTRICTIVE COVENANT TERMS AND CONDITIONS
In consideration of the employee’s (as specified in the Employment Letter
Agreement (“Employee”)) employment or continued employment by Jagged Peak Energy
Inc. or any of its subsidiaries (collectively, the “Company”), and the
compensation now and hereafter paid to Employee, Employee agrees as follows
(these “Terms and Conditions”):
1.
NONDISCLOSURE.

1.1    Recognition of Company’s Rights; Nondisclosure. At all times during
Employee’s employment and thereafter, Employee will hold in strictest confidence
and will not disclose, use, lecture upon or publish any of the Company’s
Proprietary Information (as defined below), except as such disclosure, use or
publication may be required in connection with Employee’s work for the Company,
or unless an officer of the Company expressly authorizes such in writing.
Employee will obtain the Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
incorporates any Proprietary Information. Employee hereby assigns to the Company
any rights Employee may have or acquire in such Proprietary Information and
recognize that all Proprietary Information will be the sole property of the
Company and its assigns.
1.2    Proprietary Information. The term “Proprietary Information” means any and
all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration, but not limitation, “Proprietary Information”
includes all technical and non-technical information of the Company including
(a) trade secrets, including, but not limited to, the whole or any portion or
phase of any scientific or technical information, design, process, procedure,
improvement, confidential business or financial information, listing or name,
addresses or telephone number, or other information relating to any business
that is secret and of value; (b) inventions, ideas, materials, concepts,
processes, formulas, data, other works of authorship, know-how, improvements,
discoveries, developments, designs, techniques, drilling reports, maps, well
logs, mud logs, seismic data and geological or geophysical data and analyses
(collectively, “Inventions”); (c) information regarding research, development,
production, areas or zones of interest, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers and the existence of any business discussions,
negotiations or agreements between the Company and any third party; and (d) any
other non-public information generated by the Company.
1.3    Third Party Information. Employee understands, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of Employee’s
employment and thereafter, Employee will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with Employee’s work for the Company,
Third Party Information unless expressly authorized by an officer of the Company
in writing.
1.4    No Improper Use of Information of Prior Employers and Others. During
Employee’s employment by the Company, Employee will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employer or any other person to whom Employee has an obligation of
confidentiality, and Employee will not bring onto the premises of the Company
any unpublished documents or any property belonging to any former employer or
any other person to whom Employee has an obligation of confidentiality unless
consented to in writing by that former employer or person. Employee will use in
the performance of Employee’s duties only information which is generally known
and used by persons with training and experience comparable to Employee’s own,
which is common knowledge in the industry or otherwise legally in the public
domain, or which is otherwise provided or developed by the Company.
1.5    Return of Property. Employee represents and warrants that, upon
separation of employment, Employee immediately will return to the Company any
and all property, documents, and files (including, without limitation, all
electronic files and correspondence, recorded media, papers, computer disks,
drives and other data storage devices, copies, photographs, and maps) that
contain Proprietary Information, Third Party Information, or that relate





--------------------------------------------------------------------------------




in any way to Company or its business. Employee agrees, to the extent Employee
possesses any files, data, or information relating in any way to the Company or
its business on any personal computer or device or account, Employee will delete
those files, data, or information (and will retain no copies in any form).
Employee also will, prior or on to the last date of employment, return any
Company tools, equipment, calling cards, credit cards, access cards, keys, and
devices, any keys to any filing cabinets, vehicles, vehicle keys, and all other
Company property, in any form.
1.6    Disclaimer. An individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made in confidence to a federal, state, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law. An individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
2.
ASSIGNMENT OF INVENTIONS.

2.1    Proprietary Rights. The term “Proprietary Rights” means all trade secret,
patent, copyright, moral rights and other intellectual property rights
throughout the world.
2.2    Previous Inventions. Inventions, if any, patented or unpatented, which
Employee made prior to the commencement of Employee’s employment with the
Company are excluded from the scope of these Terms and Conditions. To preclude
any possible uncertainty, within two (2) business days following Employee’s
signing of the Employment Letter Agreement, Employee will provide to the Company
a complete written list of all Inventions relevant to the subject matter of
Employee’s employment by the Company that Employee has, alone or jointly with
others, conceived, developed or reduced to practice or caused to be conceived,
developed or reduced to practice prior to the commencement of Employee’s
employment with the Company, that Employee considers to be Employee’s property
or the property of third parties and that Employee wishes to have excluded from
the scope of these Terms and Conditions (collectively referred to as “Previous
Inventions”). If Employee does not timely provide the Company with Employee’s
written list of Previous Inventions, Employee represents that there are no
Previous Inventions. If, in the course of Employee’s employment with the
Company, Employee incorporate a Previous Invention into any work product for the
Company, the Company is hereby granted and will have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide, fully paid up license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use, reproduce, make derivative works of, distribute, publicly perform,
publicly display, import and sell such Previous Invention. Notwithstanding the
foregoing, Employee agrees that Employee will not incorporate, or permit to be
incorporated, Previous Inventions in any Company Inventions without the
Company’s prior written consent.
2.3    Assignment of Inventions. Subject to Sections 2.4 and 2.6, Employee
hereby assigns and agrees to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all of Employee’s right, title and
interest in and to any and all Inventions (and all Proprietary Rights with
respect thereto) whether or not patentable or registrable under copyright or
similar statutes, made or conceived or reduced to practice or learned by
Employee, either alone or jointly with others, during the period of Employee’s
employment with the Company. Inventions assigned to the Company, or to a third
party as directed by the Company pursuant to this Section 2, are hereinafter
referred to as “Company Inventions.” Employee hereby forever waives and agrees
not to assert any and all Proprietary Rights Employee may have in or with
respect to a Company Invention.
2.4    Nonassignable Inventions. Employee recognizes that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), these Terms and Conditions Agreement will not be deemed to
require assignment of any invention which qualifies fully for protection under a
Specific Inventions Law by virtue of the fact that any such invention was, for
example, developed entirely on Employee’s own time without using the Company’s
equipment, supplies, facilities, or trade secrets and neither related to the
Company’s actual or anticipated business, research or development, nor resulted
or was derived from work performed by Employee directly or indirectly for the
Company. In the absence of a Specific Inventions Law, the preceding sentence
will not apply.





--------------------------------------------------------------------------------




2.5    Obligation to Keep Company Informed. During the period of Employee’s
employment and for one (1) year after termination of Employee’s employment with
the Company, Employee will promptly disclose to the Company fully and in writing
all Inventions authored, conceived or reduced to practice by Employee, either
alone or jointly with others. In addition, Employee will promptly disclose to
the Company all patent applications filed by Employee or on Employee’s behalf or
in which Employee is named as an inventor or co-inventor within one (1) year
after termination of employment. At the time of each such disclosure, Employee
will advise the Company in writing of any Inventions that Employee believes
fully qualify for protection under the provisions of a Specific Inventions Law;
and Employee will at that time provide to the Company in writing all evidence
necessary to substantiate that belief. The Company will keep in confidence and
will not use for any purpose or disclose to third parties without Employee’s
consent any confidential information disclosed in writing to the Company
pursuant to these Terms and Conditions relating to Inventions that qualify fully
for protection under a Specific Inventions Law. Employee will preserve the
confidentiality of any Invention that does not fully qualify for protection
under a Specific Inventions Law.
2.6    Government or Third Party. Employee also agrees to assign all Employee’s
right, title and interest in and to any particular Company Invention to a third
party, including, without limitation, the United States, as directed by the
Company.
2.7    Works for Hire. Employee acknowledges that all original works of
authorship which are made by Employee (solely or jointly with others) within the
scope of Employee’s employment and which are protectable by copyright are “works
made for hire,” pursuant to United States Copyright Act (17 U.S.C., Section
101).
2.8    Enforcement of Proprietary Rights. Employee will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries. To that end, Employee will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as the Company
may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such Proprietary Rights and the assignment
thereof. In addition, Employee will execute, verify and deliver assignments of
such Proprietary Rights to the Company or its designee. Employee’s obligation to
assist the Company with respect to Proprietary Rights relating to such Company
Inventions in any and all countries will continue beyond the termination of
Employee’s employment, but the Company will compensate Employee at a reasonable
rate after Employee’s termination for the time actually spent by Employee at the
Company’s request on such assistance.
2.9    Further Assurances. In the event the Company is unable for any reason,
after reasonable effort, to secure Employee’s signature on any document needed
in connection with the actions specified in the preceding paragraph, Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agent and attorney in fact, which appointment
is coupled with an interest, to act for and in Employee’s behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of this Section 2 with the same legal force and effect
as if executed by Employee. Employee hereby waives, assigns and quitclaims to
the Company any and all claims, of any nature whatsoever, which Employee now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the Company.
2.10    Presumption of Ownership. Due to the difficulty of establishing when an
Invention is first conceived or developed, whether it results from access to the
Company’s actual or anticipated business or research or development, or whether
it is a direct or indirect result or derivation of any work Employee performs
for the Company, Employee hereby acknowledges and agrees that ownership of all
Inventions conceived, developed, suggested or reduced to practice by Employee,
alone or jointly with others during Employee’s employment shall be presumed to
belong to the Company and Employee shall have the burden of proof to prove
otherwise.
3.    NON-COMPETE AND NON-SOLICITATION OBLIGATIONS.
3.1    Definitions.
(a)    “Business” shall mean the acquisition, exploration, development and
production of onshore oil, natural gas and associated liquids in the United
States of America.





--------------------------------------------------------------------------------




(b)    “Business Opportunities” shall mean all business ideas, prospects,
proposals or other opportunities pertaining to the Business, that are or were
developed by Employee during Employee’s employment with the Company or any of
the Company’s Affiliates (as defined below) or originated by any third party and
brought to Employee’s attention during Employee’s employment with the Company or
any of the Company’s Affiliates and in such capacity, together with information
relating thereto (including, without limitation, geological and seismic data and
interpretations thereof, whether in the form of maps, charts, logs,
seismographs, calculations, summaries, memoranda, opinions or other written or
charted means).
(c)    “Post-Termination Non-Compete Term” shall have the meaning set forth in
the Executive Severance Plan.
3.2    Covenant Not to Compete During Term of Employment. Employee acknowledges
that, during Employee’s employment with the Company, Employee will have access
to and knowledge of Proprietary Information, including, without limitation,
trade secret information. During the term of Employee’s employment with the
Company and except as provided below or as otherwise permitted by the Company
(acting upon the instruction of the board of directors of the Company), to
protect the Company’s Proprietary Information, Employee agrees that:
(a)    Employee shall not, other than through the Company or any person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company and any predecessor
to any such entity (each a “Company Affiliate” and collectively, the “Company’s
Affiliates”), engage or participate in any manner, whether directly or
indirectly for Employee’s direct benefit through a family member or as an
employee, employer, consultant, agent, principal, partner, more than five
percent shareholder, officer, director, licensor, lender, lessor, or in any
other individual or representative capacity, in (i) any business or activity
that is competitive with the Business, (ii) any business or activity that is
engaged in leasing, acquiring, exploring, developing or producing hydrocarbons
and related products, or (iii) any enterprise in which a material portion of its
business is materially competitive in any way with any business in which the
Company is engaged during Employee’s employment with the Company or any of the
Company’s Affiliates (including, without limitation, any business if the Company
devoted material resources to entering into such business); and
(b)    all investments made by Employee (whether in Employee’s own name or for
Employee’s direct benefit through an immediate family member or intermediary)(
collectively, “Employee Affiliates), which relate to the Business or the lease,
acquisition, exploration, development or production of hydrocarbons and related
products shall be made solely through the Company or any of the Company’s
Affiliates; and Employee shall not (directly or indirectly), and shall not
permit any Employee Affiliates to: (i) invest or otherwise participate alongside
the Company or any of the Company’s Affiliates in any Business Opportunities (as
defined above) or (ii) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether the Company
or any of the Company’s Affiliates ultimately participates in such business or
activity;
provided, however, that this Section 6.2 shall not apply to (w) the existing
personal oil and gas investments owned by Employee, Employee’s family members or
any Employee Affiliates as of the date of these Terms and Conditions set forth
on Exhibit A hereto (the “Existing Personal Investments”), (x) future
expenditures made by Employee, Employee’s family members or any Employee
Affiliates in the Existing Personal Investments, provided that such future
expenditures do not go beyond the limited allowed for Permitted Investments (as
defined below), (y) Permitted Investments (as defined below) and (z) any
opportunity that is first offered to, and subsequently declined by, the Company
(acting through the Company’s board of directors of the Company or its
designee), if and to the extent that such opportunities are outside the
Geographic Scope( as defined below). For purposes of these Terms and Conditions,
“Permitted Investments” means passive investments in securities or other
ownership interests of businesses made by Employee, Employee’s family members or
any Employee Affiliates, provided that the aggregate amount owned by Employee,
Employee’s family members and Employee Affiliates does not exceed 5% of the
outstanding securities or other ownership interests of any such business.
3.3     Covenant Not to Compete After the Date of Termination. Employee hereby
acknowledges and agrees that the purpose of this Section 3.3 is to protect the
Company from unfair loss of goodwill and business advantage, to





--------------------------------------------------------------------------------




shield Employee from the pressure to use or disclose Proprietary Information or
to trade on the goodwill belonging to the Company, for the protection of the
Company’s trade secret and Proprietary Information, and because of the knowledge
Employee has acquired or will acquire as an executive or management personnel,
or as an officer, or as professional staff to executive and management
personnel. Accordingly, during the Post-Termination Non-Compete Term, Employee
agrees not to engage or participate in any manner, whether directly or
indirectly for Employee’s benefit, through a family member, or as an employee,
employer, consultant, agent, principal, partner, shareholder, officer, director,
licensor, lender (other than as an employee of a chartered commercial bank with
assets of $500 million or greater), lessor, or in any other individual or
representative capacity, in any business engaged in leasing, acquiring,
exploring, developing, or producing hydrocarbons and related products within the
boundaries of, or within a twenty-five (25) mile radius of the boundaries of,
any mineral property interest of the Company as of the date hereof (including,
without limitation, a mineral lease, overriding royalty interest, production
payment, net profits interest, mineral fee interest, or option or right to
acquire any of the foregoing, or an area of mutual interest as designated
pursuant to contractual agreement between the Company and any third party) or
any other property on which the Company has a right, license, or authority to
conduct or direct exploratory activities, such as three dimensional seismic
acquisitions or other seismic, geophysical, and geochemical activities as of the
date hereof (the “Geographic Scope”); provided, however, that this subparagraph
shall not be construed to preclude Employee from (w) holding the Existing
Personal Investments, (x) making future expenditures made by Employee,
Employee’s family members or any Employee Affiliates in the Existing Personal
Investments, provided that such future expenditures do not go beyond the limited
allowed for Permitted Investments, (y) making Permitted Investments and (z)
investing in any opportunity that is first offered to, and subsequently declined
by, the Company (acting through the board of directors of the Company or its
designee), if and to the extent that such opportunities are outside the
Geographic Scope.
3.4    Covenant Not to Solicit. Employee shall not, during Employee’ employment
with the Company or the Post-Termination Non-Compete Term (a) directly or
indirectly, on behalf of Employee or any third party, solicit, encourage,
facilitate, or induce any advertiser, supplier, broker, vendor, agent, sales
representative, employee, contractor, consultant, or licensee of the Company or
of the Company’s Affiliates to breach any agreement or contract with, or
discontinue or curtail his, her or its business relationships with the Company
or any of the Company’s Affiliates or (b) directly or indirectly, solicit,
recruit or induce as an employee, independent contractor or otherwise, either
for Employee or any other third party, any person who is employed by the Company
or any of the Company’s Affiliates at the time of such solicitation, recruitment
or inducement; provided that general solicitations not specifically directed at
any individual shall not be deemed to violate this Section 3.4.
4.    NO CONFLICTING OBLIGATION. Employee represents that Employee’s performance
of all the terms of these Terms and Conditions and as an employee of the Company
does not and will not breach any non-compete agreement or any agreement to keep
in confidence information acquired by Employee in confidence or in trust prior
to Employee’s employment by the Company. Employee has not entered into, and
Employee agrees Employee will not enter into, any agreement either written or
oral in conflict with these Terms and Conditions.
5.    LEGAL AND EQUITABLE REMEDIES. Because Employee’s services are personal and
unique and because Employee may have access to and become acquainted with the
Company’s Proprietary Information, the Company has the right to enforce these
Terms and Conditions and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of these Terms
and Conditions. This paragraph shall not be construed as an election of any
remedy, or as a waiver of any right available to Company under these Terms and
Conditions or the law, including the right to seek damages from Employee for a
breach of any provision of these Terms and Conditions, nor shall this paragraph
be construed to limit the rights or remedies available under applicable law or
in equity for any violation of any provision of these Terms and Conditions,
including, but not limited to, claims for damages. If Employee violates any
covenant contained in Section 5, the duration of such covenant shall be
automatically extended for the period of time equal to the period of such
violation.
6.    NOTICES. Any notices required or permitted hereunder will be given to the
appropriate party at the address specified below or at such other address as the
party may specify in writing. Such notice will be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.





--------------------------------------------------------------------------------




7.    NOTIFICATION OF NEW EMPLOYER. In the event that Employee leaves the employ
of the Company, Employee hereby consents to the notification of Employee’s new
employer of Employee’s rights and obligations under these Terms and Conditions.
8.    GENERAL PROVISIONS.
8.1    Governing Law; Consent to Personal Jurisdiction. These Terms and
Conditions will be governed by and construed according to the laws of the State
of Colorado, without regard for its conflicts of law principles that would
require application of the laws of a different state. Employee hereby expressly
consents to the personal jurisdiction of the state and federal courts located in
Denver, Colorado for any lawsuit filed there against Employee by Company arising
from or related to these Terms and Conditions.
8.2    Attorneys’ Fees and Costs. Should the Parties take any action or commence
any legal proceeding relating to these Terms and Conditions, if either Party
prevails in all or any part of its claims or defenses, such Party shall be
entitled to recover all costs and expenses from the other Party, including
reasonable attorneys’ fees, incurred in connection with such action or other
legal proceeding.
8.3    Waiver of Jury Trial.    EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY
AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.
8.4    Severability. In case any one or more of the provisions contained in
these Terms and Conditions is, for any reason, held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect the other provisions of these Terms and Conditions, and these
Terms and Conditions will be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. Notwithstanding the
foregoing, if any one or more of the provisions contained in these Terms and
Conditions is held to be excessively broad as to duration, geographical scope,
activity or subject, for any reason, it will be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it then appears.
8.5    Successors and Assigns. These Terms and Conditions will be binding upon
Employee’s heirs, executors, administrators and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns. These
Terms and Conditions and shall be freely assignable by Company in its sole
discretion, at any time, without the requirement of notice or consent by
Employee.
8.6    Survival. The provisions of these Terms and Conditions will survive the
termination of Employee’s employment and the assignment of these Terms and
Conditions by the Company to any successor in interest or other assignee.
8.7    Employment. Employee acknowledges and agrees that Employee’s relationship
with the Company is “AT-WILL”, and that both the Company and Employee may
terminate Employee’s employment relationship at any time, with or without cause
or advance notice. Employee further agrees and understands that nothing in these
Terms and Conditions will confer any right with respect to continuation of
employment by the Company, nor will it interfere in any way with Employee’s
right or the Company’s right to terminate Employee’s employment at any time,
with or without cause or advance notice.
8.8    Waiver. No waiver by the Company of any breach of these Terms and
Conditions will be a waiver of any preceding or succeeding breach. No waiver by
the Company of any right under these Terms and Conditions will be construed as a
waiver of any other right. The Company will not be required to give notice to
enforce strict adherence to all terms of these Terms and Conditions.
8.9    Entire Agreement. The obligations pursuant to Sections 1 and 2 of these
Terms and Conditions will apply to any time during which Employee was previously
employed, or am in the future employed, by the Company as a consultant if no
other agreement governs nondisclosure and assignment of inventions during such
period. These Terms and Conditions is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions and agreements between us relating
to the subject matter hereof. No modification of or amendment to these Terms and
Conditions, nor any waiver of any rights under these Terms and





--------------------------------------------------------------------------------




Conditions, will be effective unless in writing and signed by the party to be
charged. Any subsequent change or changes in Employee’s duties, salary or
compensation will not affect the validity or scope of these Terms and
Conditions.
8.10    Advice of Counsel. EMPLOYEE ACKNOWLEDGES THAT, IN EXECUTING THESE TERMS
AND CONDITIONS, EMPLOYEE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND EMPLOYEE HAS READ AND UNDERSTOOD ALL OF THE TERMS
AND PROVISIONS OF THESE TERMS AND CONDITIONS. THESE TERMS AND CONDITIONS MAY NOT
BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.
[END OF DOCUMENT]









--------------------------------------------------------------------------------







Exhibit A
Existing Investments













